FILED
                            NOT FOR PUBLICATION                             DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: JOHN ANTHONY SALOMON,                     No.   14-60032

          Debtor,                                BAP No. 13-1181
______________________________

MATTHEW TYE,                                     MEMORANDUM*

              Appellant,

 v.

JOHN ANTHONY SALOMON,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kirscher, Dunn, and Jury, Bankruptcy Judges, Presiding

                           Submitted December 14, 2016**


Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Matthew Tye appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) decision affirming the bankruptcy court’s order denying his motion to

extend time to file a notice of appeal. We have jurisdiction under 28 U.S.C.

§ 158(d). We independently review the bankruptcy court’s decision without

deference to the BAP. Turtle Rock Meadows Homeowners Ass’n v. Slyman (In re

Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000). We review for abuse of discretion a

decision to grant or deny a motion for an extension of time to file a notice of

appeal. Pincay v. Andrews, 389 F.3d 853, 858 (9th Cir. 2004). We affirm.

      The bankruptcy court did not abuse its discretion in denying Tye’s motion to

extend time to file his notice of appeal, where the bankruptcy court applied the

correct legal standard to well-supported findings of fact in determining that Tye

failed to show excusable neglect. See Fed. R. Bankr. P. 8002(d)(1)(B) (time to file

a notice of appeal may be extended upon a showing of excusable neglect); Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993) (an

excusable neglect determination must take into account “all relevant circumstances

surrounding the party’s omission,” including: (1) the danger of prejudice to the

debtor; (2) the length of the delay and its potential impact on judicial proceedings;

(3) the reason for the delay, including whether it was within the reasonable control

of the movant; and (4) whether the movant acted in good faith.). Contrary to Tye’s


                                          2                                       14-60032
contentions, the bankruptcy court did not disregard his reasons for the delay in

filing his notice of appeal.

      We reject Tye’s contentions that the bankruptcy court misstated the record.

      AFFIRMED.




                                          3                                   14-60032